Citation Nr: 0518237	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  04-06 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Whether the reduction of the veteran's disability rating 
for prostate cancer, status post radical prostatectomy, from 
100 percent to 60 percent, effective October 1, 2003, was 
appropriate.

2.  Entitlement to an initial compensable rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to September 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from RO decisions dated in November 2002 and in July 2003.  
The November 2002 RO decision, in pertinent part, granted 
service connection for erectile dysfunction, and assigned 
thereto a noncompensable (0 percent) initial disability 
rating.  The veteran subsequently perfected his appeal 
seeking a compensable initial disability rating for this 
condition.

A July 2003 RO decision, in pertinent part, implemented a 
reduction of the 100 percent evaluation for the veteran's 
service-connected prostate cancer, status-post-operative 
radical prostatectomy, effective October 1, 2003.  The 
veteran subsequently perfected a timely appeal of this 
decision.

In November 2004, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO proposed a 
rating reduction in the evaluation for the veteran's 
service-connected prostate cancer, status post radical 
prostatectomy, from 100 percent to 60 percent.  Notice of 
this proposed reduction was sent to the veteran on November 
26, 2002.

2.  In a July 2003 rating decision, the reduced the 
evaluation for the veteran's service-connected prostate 
cancer, status post radical prostatectomy, from 100 percent 
to 60 percent, effective October 1, 2003.  Notice of this 
reduction was sent to the veteran on July 10, 2003.

3.  There has been no recurrence of the veteran's prostate 
cancer since his July 2001 radical retropubic prostatectomy.  

4.  The veteran underwent no surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure for treatment 
of prostate cancer subsequent to July 2001.

5.  The veteran's service-connected residuals of prostate 
cancer are manifested by complaints of incontinence which 
require the use of absorbent materials which 
must be changed approximately 8 to 15 times over a 24-hour 
period.

6.  The veteran's service-connected erectile dysfunction 
does not result in deformity of the penis.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent disability 
rating for prostate cancer, status post radical 
prostatectomy, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.115a, 4.115b, 
Diagnostic Code 7528 (2004).

2.  The criteria for an initial compensable rating for 
erectile dysfunction have not been met. 38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.115b, Diagnostic Code 7522 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims file, consisting of: the veteran's statements and 
testimony herein; his service medical records; private and VA 
post service medical records, dated from 2001 to 2004; and VA 
examinations, performed in May 2002, October 2002 and in May 
2003.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, all the evidence submitted by the 
veteran or on his behalf.  Rather, the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as pertinent to each claim.

A.  The Reduction of the Veteran's Disability Rating for 
Prostate Cancer, Status Post Radical Prostatectomy, from 
100 percent to 60 percent effective October 1, 2003.

In May 2002, the RO issued a decision which, in pertinent 
part, granted service connection for status post radical 
prostatectomy due to prostate cancer, and assigned thereto a 
100 percent disability rating, effective October 9, 2001.

In a November 2002 rating decision, the RO proposed a rating 
reduction in the evaluation for the veteran's service-
connected prostate cancer, status post radical 
prostatectomy, status post radical prostatectomy, from 100 
percent to 60 percent. The RO notified the veteran of its 
intent by letter dated on November 26, 2002.

In May 2003, a hearing was conducted before a Decision 
Review Officer at the RO.  At the hearing, the veteran 
testified that his residuals of prostate cancer results in 
constant leaking, which restricts his ability to travel and 
go to public functions.

In July 2003, the RO issued a rating decision which 
implemented a reduction of the 100 percent evaluation for 
the veteran's service-connected prostate cancer, status-
post-operative radical prostatectomy, effective October 1, 
2003.  

A statement from the veteran, dated in August 2002, noted 
his contention, in essence, that his residuals of prostate 
cancer will remain with him for the rest of his life, and 
that the 100 percent rating previously assigned to this 
condition should remain.

This issue essentially involves two questions.  First, was 
the reduction in the 100 percent evaluation proper; and 
second, if the reduction was proper, was the assignment of a 
60 percent evaluation proper.

The evaluation of 100 percent was provided under 38 C.F.R. § 
4.115b, Diagnostic Code 7528, for malignant neoplasms of the 
genitourinary system.  The note following this Diagnostic 
Code indicates that, following the cessation or surgery, 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination 
at the expiration of six months.  Any change in evaluation 
based upon that or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e).  If there 
has been no 
local reoccurrence or metastasis, then the veteran's cancer 
is rated based on residuals as voiding dysfunction or renal 
dysfunction, whichever is the predominant disability.  Id.  

The veteran in this case was diagnosed with prostate cancer 
in February 2001.  In July 2001, he underwent a radical 
retropubic prostatectomy.

The undisputed evidence shows that the veteran received no 
surgery, chemotherapy, or other therapeutic procedure for 
prostate cancer following his July 2001 surgery.  Six months 
from that month was January 2002.  Thus, the RO 
appropriately scheduled the veteran for VA examinations in 
May 2002, October 2002, and May 2003.

The provisions of 38 C.F.R. § 3.105(e) allows for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First, there must be a 
rating
action proposing the reduction, and giving the veteran 60 
days to submit additional evidence and request a 
predetermination hearing.  

As noted above, the veteran was notified of the RO's intent 
to reduce the 100 percent evaluation for service-connected 
residuals of prostate cancer by letter dated on November 26, 
2002.  Thereafter, he was afforded an opportunity to have a 
pre-determination hearing, and given at least 60 days in 
which to present additional evidence.  38 C.F.R. §§ 
3.105(e), (i) (2004).  

In this case, a predetermination hearing was requested, and 
later held on May 21, 2003.  Pursuant to 38 C.F.R. § 
3.105(e), (i)(2), when the predetermination hearing is 
requested and held, the effective date of the reduction will 
be the last day of the month in which a 60 day period from 
the date of notice to the veteran of the final action 
expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

Final action to reduce the 100 percent evaluation to 60 
percent was taken pursuant to 38 C.F.R. § 3.105(e) in a July 
2003 rating decision, effective October 1, 2003.  The 
veteran was informed of this decision by letter dated on 
July 10, 2003.  The rating reduction was made effective 
beginning October 1, 2003.

The Board notes incidentally that regulatory provisions 
normally applicable to reductions from 100 percent, and for 
rating reductions in general, are not applicable where, as 
here, the reduction is mandated by expiration of a time 
period set in the rating schedule.  Rossiello v. Principi, 3 
Vet. App. 430 (1992); cf. 38 C.F.R. §§ 3.343, 3.344 (2004).

Based on a review of this procedural history, it appears 
that the RO complied with all of the requirements 38 C.F.R. 
§ 3.105(e).  The veteran was notified of his rights.  He was 
given an opportunity for a hearing and time to respond.  
Finally, the reduction was made effective no sooner than 
permitted by current law and regulations ("the last day of 
the month in which a 60-day period from the date of notice 
to the beneficiary of the final action expires").  38 C.F.R. 
§ 3.105(e) (2004).  The veteran has not contended that these 
provisions were not complied with, or that he was receiving 
any treatment for prostate cancer after July 2001.  
Therefore, all of the evidence is in favor of a finding that 
the reduction from 100 percent was proper.

Having concluded that the RO correctly followed the 
necessary procedures to reduce the 100 percent rating for 
the veteran's service-connected residuals of prostate 
cancer, the Board next turns to whether the evaluation of 
the residuals as 
60 percent disabling was proper.

Diagnostic Code 7528, provides that the residuals of the 
veteran's prostate cancer will be rated under the criteria 
for renal dysfunction, or voiding dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2004).  The veteran's radical retropubic prostatectomy 
surgery for prostate cancer was in July 2001, and there has 
been no cancer recurrence since then.  Thus, residuals of 
veteran's prostate cancer are to be rated, and in this case 
voiding dysfunction is the predominant impairment from the 
problem.

The ratings for voiding dysfunction and renal dysfunction 
are found at 38 C.F.R. § 4.115a (2004).  

Renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 80mg% 
[milligrams per 100 milliliters]; or, creatinine more than 
8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular, warrants a 100 
percent rating.  Renal dysfunction characterized by 
persistent edema and albuminuria with BUN [blood urea 
nitrogen] 40 to 80mg%; or, creatinine 4 to 8mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or a limitation of exertion warrants 
an 80 percent rating. Renal dysfunction with constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101 warrants a 60 percent rating.  
Renal dysfunction where albumin is constant or recurring 
with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101 warrants a 30 
percent rating.  Renal dysfunction with albumin and casts 
with history of acute nephritis; or, hypertension that is 
noncompensable under Diagnostic Code 7101 is noncompensably 
disabling.

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.

Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day warrants 
a 60 percent rating.  Where such requires the wearing of 
absorbent materials which must be changed two-to-four times 
per day, a 40 percent rating is warranted.  Where such 
requires the wearing of absorbent materials which must be 
changed less than two times per day, a 20 percent rating is 
warranted.

Urinary frequency with daytime voiding interval less than 
one hour, or; awakening to void five or more times per night 
warrants a 40 percent rating. A daytime voiding interval 
between one and two hours, or awakening to void three to 
four times per night warrants a 20 percent rating. A daytime 
voiding interval between two and three hours, or awakening 
to void two times per night warrants a 10 percent rating.

Obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization warrants a 30 
percent rating. Marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: Post void 
residuals greater than 150 cc.; uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec); recurrent 
urinary tract infections secondary to obstruction; stricture 
disease requiring periodic dilatation every two-to-three 
months, warrants a 10 percent rating. A noncompensable 
rating is assigned for obstructive symptomatology with or 
without stricture disease requiring dilatation one-to-two 
times per year.

There have been no reports of renal dysfunction.  At his 
hearing before the Board, the veteran denied any knowledge 
of having any kidney problems.  The Board notes that the 
veteran's normal urinalyses blood counts demonstrate that he 
does not have albuminuria, or BUN or creatinine values 
needed for a higher disability evaluation in excess of 60 
percent.  Specifically, there is no showing of persistent 
edema and albuminuria with BUN [blood urea nitrogen] 40 to 
80mg%; or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or a limitation of exertion to warrant the next highest 
available rating as a renal dysfunction, 80 percent.

As the veteran's symptomatology is limited to complaints of 
urinary incontinence and urinary frequency, those are the 
rating criteria found in 38 C.F.R. § 4.115a that will be 
considered in determining whether the RO properly reduced 
the veteran's 100 percent evaluation for service-connected 
residuals of prostate cancer.

The veteran's most recent VA examination in May 2003 
indicates that he wears absorbent materials which must be 
changed 6 to 12 times during the day and 2 to 3 times during 
the night, for a total of approximately 8 to 15 times every 
24 hours, secondary to urinary incontinence.  At his hearing 
before the Board, the veteran testified that he wears 
absorbent materials which must be changed 6 to 12 times 
during the day and 1 to 2 times during the night, for a 
total of approximately 7 to 13 times every 24 hours.  The 
report of his VA genitourinary examination, performed on 
October 2002, noted that the veteran wears up to 10 pads per 
day, and one at night.  Such conditions meet the 
requirements for the veteran's current 60 percent rating 
under 38 C.F.R. § 4.115a.  However, this is the maximum 
rating available for voiding dysfunction under 38 C.F.R. § 
4.115a.  A 100 percent rating is not available as it is not 
shown that the veteran currently has active prostate cancer 
under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  
Additionally, as noted above, a rating higher than 60 
percent is not shown to be warranted under the criteria for 
renal dysfunction in 38 C.F.R. § 4.115a.

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Here, it is not shown that the 
veteran has suffered from marked interference with his 
employment due 
to his prostate cancer residuals or required frequent 
hospitalizations.  At his hearing before the Board, the 
veteran testified that he was currently employed, and that 
this condition, though a great inconvenience, has not had a 
significant impact on his employment.  He also indicated 
that he has not had many absences from work due to this 
condition.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (Aug. 16, 1996).

Based on the foregoing, the Board finds that the reduction 
of the 100 percent evaluation for the veteran's service-
connected residuals of prostate cancer was proper, that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's residuals of 
prostate cancer warrants no higher than a 60 percent rating. 
See 38 C.F.R. § 3.344(c).  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2003).  Accordingly, the claim must be denied.

B.  Erectile Dysfunction

The veteran's erectile dysfunction is currently rated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.115b, 
Diagnostic Code (DC) 7522 (2004).  Under this provision, a 
20 percent disability rating will be assigned when there is 
deformity of 
the penis with loss of erectile power.  In every instance 
where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation 
are not met. 38 C.F.R. § 4.31.  In this regard, it is 
important to note that as a result of his impotence, the 
veteran is being paid special monthly compensation for loss 
of use of a creative organ under 38 U.S.C.A. § 1114(k) (West 
2002) and 38 C.F.R. § 3.350(a) (2004). 

The veteran was diagnosed with prostate cancer in February 
2001 and underwent a radical retropubic prostatectomy in 
July 2001.  A VA genitourinary examination, performed in May 
2002, noted the veteran's complaints of erectile dysfunction 
since his prostate surgery.  A VA genitourinary examination, 
dated in October 2002, noted a diagnosis of erectile 
dysfunction secondary to total prostatectomy.  
A treatment report, dated in March 2003, noted that the 
veteran was a suitable candidate for a penile implant.  The 
report noted that he wanted to try other options first.  In 
May 2003, he was afforded a third VA genitourinary 
examination.  At that time the veteran reported no erectile 
function.  He also indicated that he has no response with 
Viagra.  The veteran was diagnosed with impotence, secondary 
to the prostatectomy.  At the hearing before the Board, the 
veteran testified that he still has erectile dysfunction, 
and that this condition has a significant mental effect on 
him.  He denied having any penile deformity.

There is no doubt that the veteran has suffered a loss of 
erectile power, however, the prime criteria under Diagnostic 
Code 7522 is a deformity of the penis.  The veteran's 
treatment records, and VA examination reports, are silent as 
to any penile deformity.  Moreover, the veteran has not even 
alleged that he has penile deformity.  
Consequently, the Board must conclude that the disability is 
properly evaluated as noncompensably disabling under the 
schedular criteria.  Moreover, there are no identifiable 
periods of time, since the effective date of service 
connection, during which this condition has been shown to be 
compensably disabling, and thus higher "staged ratings" are 
not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that there is not a separate diagnostic code 
under the rating schedule for impotence (except as impotence 
may be associated directly to a deformity of the penis, as 
described).  Instead, the award for such impotence is 
intended to be made solely with reference to the statutory 
amount payable for loss of use of a creative organ, and the 
veteran has received that award.  

The veteran does not meet the criteria for a compensable 
rating under Diagnostic Code 7522 and no higher evaluation 
can be assigned pursuant to any other potentially applicable 
diagnostic codes.  Furthermore, no higher evaluation is 
warranted based upon the veteran's receipt of special 
monthly compensation for loss of the use of a creative 
organ.
 
Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By a letters dated in November 2002, January 2003, July 2003, 
September 2003, October 2003, the RO advised the veteran of 
the essential elements of the VCAA.  The veteran was advised 
that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his claims herein, but 
that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence received.  The veteran was also asked to identify 
any additional information or evidence that he wanted VA to 
try and obtain.  The RO also requested that the veteran send 
any evidence to VA that might be pertinent to the claim.  
These letters, in the aggregate, provided notice of all four 
elements that were discussed above.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).

The November 2002 and July 2003 rating decisions, and the 
January 2004 Statement of the Case (SOC), collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claims herein.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Records have been obtained from all of the treatment 
providers identified by the veteran, and he has not 
identified any outstanding medical records that would be 
pertinent to the claim on appeal.  In addition, the RO has 
scheduled the veteran for three VA genitourinary examinations 
herein, dated in May 2002, October 2002, and May 2003.  The 
Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, No. 02-1077, slip op. at 33 
(U.S. Vet. App. Apr. 14, 2005).  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not accomplished in this case.    However, the claimant 
still has the right to VCAA content complying notice and 
proper subsequent VA process, and that has been done.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although all of the notices provided to the veteran 
herein were not given prior to the first adjudication of the 
claims, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.  
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated and the January 2004 was provided to the 
veteran.




ORDER

The reduction in evaluation for prostate cancer from 100 
percent to 60 percent was proper, and the appeal is denied.

An initial compensable rating for erectile dysfunction is 
denied.


	                        
____________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


